                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 VINH DU, derivatively on behalf of                )
 ENTEROMEDICS, INC. and individually and           )
 on behalf of himself and all other similarly      ) Civil Case No. 1:17-cv-194-ER
 situated stockholders of ENTEROMEDICS,            )
 INC.                                              )
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )
                                                   )
 GARY BLACKFORD, DAN W. GLADNEY,                   )
 CARL GOLDFISCHER, BOBBY I. GRIFFIN,               )
 LORI C. MCDOUGAL, NICHOLAS L. TETI                )
 JR., JON T. TREMMEL, NAGEEB A.                    )
 ANSARI, PETER M. DELANGE, PAUL F.                 )
 HICKEY, SCOTT YOUNGSTROM, and                     )
 ENTEROMEDICS, INC.                                )
                                                   )
                       Defendants.                 )
                                                   )
        and                                        )
                                                   )
 ENTEROMEDICS, INC.,                               )

                Nominal Defendant.


                              ORDER AND FINAL JUDGMENT

       The Stipulation of Settlement and Compromise, dated August 13, 2018 (the “Stipulation”)

of the above-captioned derivative and class action (the “Action”) and the settlement contemplated

thereby (the “Settlement”) having been presented at the Settlement Hearing on December 17, 2018,

pursuant to the Order Approving Notice of Settlement and Scheduling Settlement Approval

Hearing entered on September 28, 2018 (the “Scheduling Order”), which Stipulation was entered

into by Plaintiff Vinh Du (“Plaintiff”) in the Action, derivatively on behalf of EnteroMedics, Inc.

(“EnteroMedics” or the “Company”) and individually and on behalf of the Class (as defined

below), through Plaintiff’s counsel, and by defendants Gary Blackford, Dan W. Gladney, Carl
Goldfischer, Bobby I. Griffin, Lori C. McDougal, Nicholas L. Teti, Jr., Jon T. Tremmel, Nageeb

A. Ansari, Peter M. Delange, Paul F. Hickey, and Scott Youngstrom (the “Individual Defendants,”

and with EnteroMedics, the “Defendants”) (collectively, the “Parties”), by counsel for Defendant;

and the U.S. District Court for the District of Delaware (the “Court”) having determined that notice

of said hearing was given to the Class in accordance with the Scheduling Order and that said notice

was adequate and sufficient; and the Parties having appeared by their attorneys of record; and the

attorneys for the respective Parties having been heard in support of the Settlement of the Action,

and an opportunity to be heard having been given to all other persons desiring to be heard as

provided in the notice; and the entire matter of the Settlement having been considered by the Court;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED, this 18th day of

December 2018, as follows:

       1.      Unless otherwise defined herein, all defined terms shall have the meanings set forth

in the Stipulation.

       2.      The Notice of Proposed Settlement of Derivative and Class Action (“Notice”) has

been given to holders of EnteroMedics common stock between November 3, 2016 and February

24, 2017 (“Stockholders”) and the Class (as defined below) pursuant to and in the manner directed

by the Scheduling Order, proof of the mailing of the Notice has been filed with the Court, and a

full opportunity to be heard has been offered to all parties to the Action, Stockholders, the Class

and persons in interest. The form and manner of the Notice is hereby determined to have been the

best notice practicable under the circumstances and to have been given in full compliance with

each of the requirements of Federal Rules of Civil Procedure 23 and 23.1 and due process, and it

is further determined that all members of the Class are bound by the Order and Final Judgment

(“Judgment”) herein.



                                                 2
       3.      This Court has jurisdiction over the subject matter of the Action, including all

matters necessary to effectuate the Settlement and this Judgment and over all parties to the Action,

including Plaintiff and all Defendants.

       4.      Based on the record of the Action, the Court hereby finds, pursuant to Federal Rules

of Civil Procedure 23(a), 23(b)(1) and 23(b)(2), as follows:

               a. That (i) the Class, as defined below, is so numerous that joinder of all members

                   is impracticable, (ii) there are questions of law and fact common to the Class,

                   (iii) the claims of Plaintiff are typical of the claims of the Class, and (iv) Plaintiff

                   and Plaintiff’s counsel have fairly and adequately protected the interests of the

                   Class;

               b. That the requirements of Federal Rules of Civil Procedure 23(a), 23(b)(1), and

                   23(b)(2) have been satisfied;

               c. That the requirements of the Federal Rules of Civil Procedure and due process

                   have been satisfied in connection with the Notice;

               d. That the Action is hereby certified as a non-opt-out class action pursuant to

                   Federal Rules of Civil Procedure 23(a), 23(b)(1), and 23(b)(2) with the Class

                   consisting of any and all record holders and beneficial owners of common stock

                   of EnteroMedics who held or owned such stock during the period of November

                   3, 2016 and February 24, 2017, inclusive, including any and all of their

                   respective     successors-in-interest,      successors,     predecessors-in-interest,

                   predecessors, representatives, trustees, executors, administrators, estates, heirs,

                   legatees, devisees, assigns and transferees, immediate and remote, and any



                                                   3
                   other person or entity acting for or on behalf of any of the foregoing (the

                   “Class,” to be composed of “Class Members”). Excluded from the class are

                   Defendants and their immediate families, any entity in which any Defendant

                   has a controlling interest, and any successors-in-interest thereto; and

               e. That Plaintiff is hereby certified as the Class representative, and Plaintiff’s

                   counsel is certified as Lead Class Counsel.

       5.      The Settlement is found to be fair, reasonable, and adequate and in the best interests

of the Class, and it is hereby approved pursuant to Federal Rules of Civil Procedure 23(e) and

23.1(c). The Parties are hereby authorized and directed to comply with and to consummate the

Settlement in accordance with the terms and provisions of the Stipulation, and the Court Clerk is

directed to enter and docket this Judgment in the Action.

       6.      Upon the Effective Date, Plaintiff (on his own behalf and derivatively on behalf of

EnteroMedics), Stockholders (derivatively on behalf of EnteroMedics), members of the Class (on

their own behalf), and EnteroMedics shall be deemed to have, and by operation of the Judgment

shall have, fully, finally, and forever released, relinquished, and discharged the Released Persons

from any and all of the Released Claims; provided, however, that such release does not include a

release of the right to enforce the Settlement. This release extends to claims that the Plaintiff,

Stockholders, and each member of the Class do not know or suspect to exist at the time of the

release, and which if known, might have affected their decision to enter into the release. Each and

every EnteroMedics stockholder claiming derivatively on or behalf of EnteroMedics will be bound

by EnteroMedics’s release of the Released Persons from any and all of the Released Claims.

       7.      Upon the Effective Date, Plaintiff and each member of the Class, individually and

collectively, shall be deemed to have, and by operation of this Judgment shall have, expressly



                                                 4
waived, relinquished, and released the provisions, rights, and benefits of Section 1542 of the

California Civil Code or any law of the United States or any state or territory of the United States,

or principle of common law, which is similar, comparable, or equivalent to Section 1542.

       8.      Upon the Effective Date, Defendants shall be deemed to have, and by operation of

the Judgment shall have, released Plaintiff and Lead Counsel from all claims, complaints,

liabilities, petitions, or sanctions arising out of the investigation, commencement, prosecution,

settlement, or resolution of the Action; provided, however, that such release does not include a

release of the right to enforce the Settlement.

       9.      The Released Claims are hereby absolutely and unconditionally compromised,

settled, released, discharged, and dismissed with prejudice by virtue of the proceedings herein and

this Judgment. The terms of the Settlement and this Judgment shall be forever binding on the

Plaintiff and all members of the Class and shall have res judicata and other preclusive effect in all

pending and future claims, litigation, or other proceedings maintained by or on behalf of the

Plaintiff, any Class Member, or any stockholder of EnteroMedics, to the extent those claims,

litigation, or other proceedings involve, directly or indirectly, any of the Released Claims.

       10.     Plaintiff’s Counsel is hereby awarded attorneys’ fees in the amount of $190,000,

inclusive of expenses, which amount the Court finds to be fair and reasonable and which shall be

paid to Plaintiff’s Counsel in accordance with the terms of the Stipulation.

       11.     Plaintiff is hereby awarded an incentive award in the amount of $4,000, which

amount the Court finds to be fair and reasonable and which shall be paid by Plaintiff’s Counsel in

accordance with the terms of the Stipulation.




                                                  5
       12.     The Action is hereby dismissed with prejudice in its entirety as to the Defendants

and against Plaintiff, Stockholders, and all other members of the Class on the merits and, except

as provided in the Stipulation, without costs.

       13.     This Judgment shall not constitute any evidence or admission by any of the Parties

that any acts of wrongdoing have been committed by any of the Parties to the Action and should

not be deemed to create any inference that there is any liability therefor.

       14.     Neither the Settlement, this Judgment, nor any act performed or document executed

pursuant to or in further of the Settlement: (a) is or may be deemed, offered, or received in evidence

as a presumption, a concession, or an admission of any fault, liability, or wrongdoing, and except

as required to enforce this Settlement, shall not be offered or received in evidence or otherwise

used by any party in any action, whether civil criminal, or administrative; or (b) shall be interpreted

as an admission of liability or wrongdoing on the part of the Individual Defendants, nor an

admission on the part of Plaintiff of any lack of merit of the claims asserted in the action.

Notwithstanding the foregoing, EnteroMedics and any of the Individual Defendants may file the

Settlement, or any judgment or order of the Court related hereto, in any action that has been or

may be brought against them, in order to support a claim or defense based on principles of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other

theory of claim preclusion or issue preclusion or similar defense or counterclaim.




Dated: December 18, 2018                               /s/ Eduardo C. Robreno
                                                       EDUARDO C. ROBRENO,                J.




                                                  6
